DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/21 and 9/1/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,798,693. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 23, “a method implemented in a terminal device, comprising:  receiving from a base station an indication of uplink semi-persistent scheduling deactivation” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “sending to the base station confirmation of the deactivation” corresponds to the same in claim 1 of the above U.S. Patent.
Claim 23 of the instant application does not claim “sending to the base station a request for scheduling an uplink resource for the confirmation of the deactivation; receiving from the base station the scheduled uplink resource” as well as “wherein the sending to the base station of the confirmation of the deactivation comprises:  using the scheduled uplink resource to send the confirmation; and deactivating the semi-persistently scheduled uplink resource”.  Therefore, claim 23 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
24, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 25, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 26, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 27, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 28, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 29, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 30, this claim similarly corresponds to claim 6 of the above U.S. Patent for the same reasons as described above for corresponding method claim 23.
Regarding claim 31, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 32, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 33, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 34, this claim similarly corresponds to claim 7 of the above U.S. Patent.
35, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 36, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 37, this claim similarly corresponds to claim 11 of the above U.S. Patent for the same reasons as described above for corresponding method claim 23.
Regarding claim 38, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 39, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 40, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 41, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 42, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-26, 28-33, 35-40, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (U.S. 2010/0111026) cited in Applicant’s submitted IDS.  Hsu teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 23, “a method implemented in a terminal device, comprising:  receiving from a base station an indication of uplink semi-persistent scheduling deactivation” is anticipated by a UE that deactivates allocated SPS resources when it receives an SPS resource release command (indication) from a network including a plurality of eNBs (base station) as shown in step 302 of Figure 3 and spoken of on page 2, paragraphs [0020] and [0024].
Lastly, “sending to the base station confirmation of the deactivation” is anticipated by the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Regarding claim 24, “obtaining an uplink resource semi-persistently scheduled by the base station for the terminal device, wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation using the semi-persistently scheduled uplink resource; and deactivating the semi-persistently scheduled uplink resource” is anticipated by the eNB assigns an UL grant (UE obtains resource) for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 25, “obtaining an uplink resource from the received indication of uplink semi-persistent scheduling deactivation, wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation using the obtained uplink resource” is anticipated by the UE that receives SPS resource release PDCCH signaling (indication) in the subframe n, in which the eNB assigns an UL grant for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 26, “wherein the obtained uplink resource includes one physical resource block" is anticipated by the transmission of the SPS resource release MAC CE on an UL resource assigned to a transport block including the SPS resource release MAC CE as spoken of on page 3, paragraph [0030].
Regarding claim 28, “wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation as a Media Access Control (MAC) Control Element (CE)” is anticipated by the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Regarding claim 29, “wherein the MAC CE is associated with a predefined MAC Protocol Data Unit (PDU) sub-header for identifying the confirmation of the deactivation” one UL-SCH MAC subheader LCID as spoken of on page 3, paragraph [0034].
Regarding claim 30, “a terminal device, comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, to cause the terminal device to at least to:  receive from a base station an indication of uplink semi-persistent scheduling deactivation” is anticipated by a UE that deactivates allocated SPS resources when it receives an SPS resource release command (indication) from a network including a plurality of eNBs (base station) as shown in step 302 of Figure 3 and spoken of on page 2, paragraphs [0020] and [0024]; where the UE 20 of Figure 2 includes a processor 200 and a storage device 212 including program code 214.
Lastly, “send to the base station confirmation of the deactivation” is anticipated by the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Regarding claim 31, “the at least one memory and the computer program code configured to, with the at least one processor, to further cause the terminal device to at least to:  obtain an uplink resource semi-persistently scheduled by the base station for the terminal device; send to the base station the confirmation of the deactivation using the semi-persistently scheduled uplink resource, and deactivate the semi-persistently scheduled uplink resource” is anticipated by the eNB that assigns an UL grant (UE obtains resource) for the UE to transmit the SPS resource release MAC CE at the 
Regarding claim 32, “the at least one memory and the computer program code configured to, with the at least one processor, to further cause the terminal device to at least to:  obtain an uplink resource from the received indication of uplink semi-persistent scheduling deactivation, send to the base station the confirmation of the deactivation using the obtained uplink resource” is anticipated by the UE that receives SPS resource release PDCCH signaling (indication) in the subframe n, in which the eNB assigns an UL grant for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 33, “wherein the obtained uplink resource includes one physical resource block” is anticipated by the transmission of the SPS resource release MAC CE on an UL resource assigned to a transport block including the SPS resource release MAC CE as spoken of on page 3, paragraph [0030].
Regarding claim 35, “the at least one memory and the computer program code configured to, with the at least one processor, to further cause the terminal device to at least to:  send to the base station the confirmation of the deactivation as a Media Access Control (MAC) Control Element (CE)” is anticipated by the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Regarding claim 36, “wherein the MAC CE is associated with a predefined MAC Protocol Data Unit (PDU) sub-header for identifying the confirmation of the deactivation” one UL-SCH MAC subheader LCID as spoken of on page 3, paragraph [0034].
Regarding claim 37, “a computer program product being tangibly stored on a computer readable storage medium and including instructions which, when executed by at least one processor, cause a terminal to perform at least the following:  receiving from a base station an indication of uplink semi-persistent scheduling deactivation” is anticipated by a UE that deactivates allocated SPS resources when it receives an SPS resource release command (indication) from a network including a plurality of eNBs (base station) as shown in step 302 of Figure 3 and spoken of on page 2, paragraphs [0020] and [0024]; where the UE 20 of Figure 2 includes a processor 200 and a storage device 212 including program code 214.
Lastly, “sending to the base station confirmation of the deactivation” is anticipated by the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Regarding claim 38, “obtaining an uplink resource semi-persistently scheduled by the base station for the terminal device, wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation using the semi-persistently scheduled uplink resource; and deactivating the semi-persistently scheduled uplink resource” is anticipated by the eNB that assigns an UL grant (UE obtains resource) for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
39, “obtaining an uplink resource from the received indication of uplink semi-persistent scheduling deactivation, wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation using the obtained uplink resource” is anticipated by the UE that receives SPS resource release PDCCH signaling (indication) in the subframe n, in which the eNB assigns an UL grant for the UE to transmit the SPS resource release MAC CE at the subframe (n+4) to confirm SPS resource deactivation as spoken of on page 3, paragraph [0032].
Regarding claim 40, “wherein the obtained uplink resource includes one physical resource block" is anticipated by the transmission of the SPS resource release MAC CE on an UL resource assigned to a transport block including the SPS resource release MAC CE as spoken of on page 3, paragraph [0030].
Regarding claim 42, “wherein the sending to the base station the confirmation of the deactivation comprises:  sending to the base station the confirmation of the deactivation as a Media Access Control (MAC) Control Element (CE)” is anticipated by the UE that transmits a MAC control element (confirmation) on the uplink including a SPS resource release confirmation for confirming SPS resource deactivation as shown in step 304 of Figure 3 and spoken of on page 2, paragraph [0025].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467